Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 1-9 objected to because of the following informalities:  Referring to claim 1, the claim recites “receiving, by a server, metadata associated with the REP from a web source; extracting, by a server, at least one multimedia content element associated with the REP, the multimedia content including at least one image; identifying, by a server, relevant venues located in proximity to the REP based on the at least one image of the at least one multimedia content element; identifying, by a server, a subdivision in which the REP is located based on an analysis of the metadata or the at least one multimedia content element; and, determining, by a server, an evaluation of the REP based on the metadata, the at least one multimedia content element, and the identified venues.” Applicant did not underline the preceding comma (indicated in bold) that was added in the amendments for each limitation that includes “by a server”. The examiner notes in future correspondences to underline each amendment added by the Applicant.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 

	
In the instant cases, the specification does not provide a written description support because while the functions claimed are disclosed in the specification, the specification does not disclose how the functions are performed by the method or system.

Referring to claims 1, 10, and 11,

The claims recite “extracting ((Claim 1), by a server,) at least one multimedia content element associated with the REP, the multimedia content including at least one image; identifying, ((Claim 1) by a server), relevant venues located in proximity to the REP based on the at least one image of the at least one multimedia content element.

 The examiner first notes that the Specification discloses in paragraph 27 “the server 130 is further configured to extract at least one multimedia content element associated with the at least one REP. The multimedia content element may be an overhead image of the location, at least one image of a map associated with the REP, interior pictures of the REP, exterior pictures of the REP, and the like. Such images may be retrieved from public sources, such as Google® maps, and similar sources.” Additionally in paragraph 29 “[b]ased on the multimedia content element, the server 130 is configured to identify relevant venues located in proximity to the REP.”

It would appear from the Specification that each multimedia content element is an image that includes the property (such as on a map), an image regarding the property (exterior and/or interior photos of the property), or the like, to incorporate into the analysis and used for the identification of the relevant venues located in proximity to the property, rather than being an image of the multimedia content element (which can be an image or the like) as the claims are currently drafted. The examiner additionally notes that each multimedia content element is a particular piece of information such as an image or the like rather than being multiple images or the like included in the at least one multimedia content element as is currently claim. The invention extracts multiple multimedia content elements where each of the multimedia content elements correspond to an image or the like rather than extracting a multimedia content element 

Referring to claim 20,

The claim recites “wherein the approval includes determining whether the desired loan amount is lower than the evaluation of the REP together with an estimated total foreclosure cost.”

	The relevant disclosure in the Specification is found in paragraphs 32 and 51:

[0032] According to a further embodiment, the server 130 is configured to perform as a loan request platform, wherein the server 130 receives at least one loan request for purchasing at least one REP, where the request includes at least a desired loan amount. According to this embodiment, the server 130 determines in real-time whether to approve a loan based on a match between the determined value of the at least one REP and the at least one loan request, for example, based on a predetermined approved ratio of a loan amount to a determined value. According to an embodiment, the server 130 may further include in the determination estimated foreclosure costs in a case where the loan terms are not.

[0051] According to an embodiment, S360 further includes calculation of the estimated foreclosure costs for with respect of the REP in case the loan terms were not met and therefore, the check is whether the loan amount is lower that the evaluation together with the foreclosure costs.
   
The Specification lacks support of how the estimated foreclosure cost with respect to a REP is calculated. There is no information regarding what characteristics of either the property or the loan that are incorporated into this computation or how this calculation is actually performed by the invention to make the determination of whether a requested loan amount is acceptable.  

As the courts have made clear, the first paragraph 35 U.S.C §112 contains a written description requirement that is separate and distinctive from the enablement requirement.  See Ariad, 598 F.3d at 1340 (Fed. Cir. 2010).  

As the Federal Circuit has stated in Ariad: 

a generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the applicant has invented the species sufficient to support a claim to a genus.  The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus.  In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result.  But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.  

Id. at 1349 (emphasis added). While Ariad relates to chemical compounds, the legal principles are the same.  Since Applicant has failed in providing throughout the specification necessary details as to how the invention is accomplishing the results, Applicant has failed to provide a disclosure and therefore possession of any species of the genus of what is being claim.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Referring to claim 1:

Claim 1 recites the limitations “A method for evaluating a real-estate property (REP) by a server, comprising: receiving, by a server, a location pointer associated with the REP; extracting, by a server, metadata associated with the REP from a web source; extracting, by a server, at least one multimedia content element associated with the REP, the multimedia content including at least one image; identifying, by a server, relevant venues located in proximity to the REP based on the at least one image of the at least one multimedia content element; identifying, by a server, a subdivision in which the REP is located based on an analysis of the metadata or the at least one multimedia content element; and, determining, by a server, an evaluation of the REP based on the metadata, the at least one multimedia content element, and the identified venues.” It is unclear to the examiner whether Applicant is referencing that there is a distinct server that performs each of the steps. The examiner is interpreting for examination purposes that it is the same server that is performing the steps of the method. 

Referring to claims 1, 10, and 11,

Claims 1, 10, and 11, recite the limitation “extracting ((Claim 1), by a server,) at least one multimedia content element associated with the REP, the multimedia content including at least one image[.]” There is insufficient antecedent basis for this limitation in the claim. The examiner is interpreting that the multimedia content is the multimedia content element such that it is the at least one multimedia content element including at least one image. (See paragraph 27 discussing the multimedia content element can be various images related to a property such as interior/exterior photos, overhead images of the location, and/or an image of a map associated with the REP, among others.)

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1-20 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1: Claims 1-9 and 20 recite a method, Claim 10 recites a non-transitory computer readable medium, and Claims 11-19 recites a system and therefore fall into a statutory category.

	Additionally the examiner interpreted that the non-transitory computer readable medium and system perform the steps of the method of claim 1 for examination purposes.

Step 2A – Prong 1 (Is a Judicial Exception Recited?):

The claims as a whole recites a method, non-transitory computer readable medium, and system for evaluating a property based on obtained information, which under its broadest reasonable interpretation, covers concepts for organizing certain methods of human activity and concepts performed in the human mind.

In the present case concepts performed in fundamental economic principles or practices, such as the evaluation of a property, and concepts performed in the human mind (including an observation, evaluation, judgement, or opinion), such as the evaluation of a property based on obtained information. The abstract idea portion of the claims is as follows: 

(Claim 1) A method for evaluating a real-estate property (REP), by [a server], comprising:
 (Claim 10)  [A non-transitory computer readable medium having stored thereon instructions] for causing [a processing circuitry] to perform a process for evaluating a real-estate property (REP), the process comprising: (Claim 11) [A system] for evaluating a real-estate property (REP), comprising: [a processing circuitry]; and [a memory, the memory containing instructions] that, when executed by [the processing circuitry,] configure [the system] to:  receiving, by [a server], a location pointer associated with the REP; extracting, by [a server], [metadata] associated with the REP from [a web source]; extracting, by [a server], [at least one multimedia content element] associated with the REP, [the multimedia content] including at least one image;  identifying, by [a server], relevant venues located in proximity to the REP based on the at least one image of [the at least one multimedia content element]; identifying, by [a server], a subdivision in which the REP is located based on an analysis of [the metadata or the at least one multimedia content element]; and, determining, by [a server], an evaluation of the REP based on [the metadata], [the at least one multimedia content element], and the identified venues where the portions not bracketed represent the abstract idea.

If a claim limitation, under its broadest reasonable interpretation, covers concepts for organizing certain methods of human activity, such as fundamental economic practices or principles (the evaluation of a property), it falls under the Certain Methods of Organizing Human Activity and mental processes (the evaluation of a property based on obtained information) it falls under the Mental Processes groupings of abstract ideas. See MPEP 2106.04.

Accordingly, the claims recite an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?):

The claimed invention as a whole merely describe a method, non-transitory computer readable medium, and system for evaluating a property, which under its broadest reasonable interpretation, covers concepts performed in organizing certain methods of human activity and concepts performed in the human mind. 

The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process of: processing information (extracting, by [a server], [metadata] associated with the REP from [a web source]; extracting, by [a server], [at least one multimedia content element] associated with the REP, [the multimedia content] including at least one image;  identifying, by [a server], relevant venues located in proximity to the REP based on the at least one image of [the at least one multimedia content element]; identifying, by [a server], a subdivision in which the REP is located based on an analysis of [the metadata or the at least one multimedia content element]; and, determining, by [a server], an evaluation of the REP based on [the metadata], [the at least one multimedia content element], and the identified venues) and transmitting information (receiving, by a server, a location pointer associated with the REP).

Further the specification shows that such components are recited generically.

Applicant recites several components that are equivalent to “apply it” or mere instructions to implement the abstract idea on a computer including:

A non-transitory computer readable medium. (See paragraph 60 of the Specification)
Instructions. (See paragraph 56 of the Specification)
A system. (See paragraphs 11 and 19 of the Specification)
A processing circuitry. (See paragraph 54 of the Specification)
A memory. (See paragraphs 55 of the Specification)
Metadata. (See paragraphs 23 and 25-26 of the Specification)
A multimedia content element and multimedia content. (See paragraph 27, 36, and 46) 
A web source. (See paragraphs 25, 35, and 45 of the Specification)
A server. (See paragraphs 22 and 53 and Figure 4) 

The above additional elements are mere instructions to implement an abstract idea within a computing environment and do not provide for a practical application.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?):

As noted above, the claims as a whole merely describes a system and a device that generally “apply” the concepts discussed in prong 1 above. (See MPEP 2106.05 f (II))  In particular applicant has recited the computing components at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. As the court stated in TLI Communications v. LLC v. AV Automotive LLC, 823 F.3d 607, 613 (Fed. Cir. 2016) merely invoking generic computing components or machinery that perform their functions in their ordinary capacity to facilitate the abstract idea are mere instructions to implement the abstract idea within a generic computing environment and does not add significantly more to the abstract idea. Accordingly, these additional computer components do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea and as a result the claim is not patent eligible.

Dependent claims 2-9 and 12-20 further limit the abstract idea by introducing the field of use limitations which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Therefore, dependent claims 2-9 and 12-20 are also non-statutory subject matter.

Dependent claims 2 and 12 further limit the abstract idea by generally linking the abstract idea to the field of use wherein the metadata includes at least one of: parameters associated with previous transactions made with respect to one or more second properties in proximity to the REP according to a predetermined threshold and parameters associated with previous transactions made with respect to the REP and does not add significantly more to the abstract idea. Therefore dependent claims 2 and 12 are also non-statutory subject matter.

Dependent claims 3 and 13 further limit the abstract idea by introducing the limitation determining at least one parameter based on the at least one multimedia content element. Generally linking the abstract idea to a generic computing environment capable of processing information does not integrate the abstract idea into a practical application and does not add significantly more to the abstract idea. Therefore dependent claims 3 and 13 are also non-statutory subject matter.

Dependent claims 4 and 14 further limit the abstract idea by generally linking the abstract idea to the field of use wherein each determined parameter is assigned with a virtual value indicating an importance of the respective parameter to the evaluation of the REP and does not add significantly more to the abstract idea. Therefore dependent claims 4 and 14 are also non-statutory subject matter.

Dependent claims 5 and 15 further limit the abstract idea by introducing the limitation receiving at least one loan request for purchase of the REP, wherein the request includes at least one desired loan amount. Generally linking the abstract idea to a generic computing environment capable of transmitting information does not integrate the abstract idea into a practical application and does not add significantly more to the abstract idea. Therefore dependent claims 5 and 15 are also non-statutory subject matter.

Dependent claims 6 and 16 further limit the abstract idea by introducing the limitation determining in real-time an approval of a desired loan request based on the determined evaluation of the REP and the at least one loan request. Generally linking the abstract idea to a generic computing environment capable of transmitting information does not integrate the abstract idea into a practical application and does not add significantly more to the abstract idea. Therefore dependent claims 6 and 16 are also non-statutory subject matter.

Dependent claims 7 and 17 further limit the abstract idea by introducing the limitation wherein the approval includes determining whether the desired loan amount is lower than the evaluation of the REP. Generally linking the abstract idea to a generic computing environment capable of processing information does not integrate the abstract idea into a practical application and does not add significantly more to the abstract idea. Therefore dependent claims 7 and 17 are also non-statutory subject matter.

Dependent claims 8 and 18 further limit the abstract idea by generally linking the field of use to wherein the evaluation of the REP is further based on the identified subdivision in which the REP is located and does not add significantly more to the abstract idea.  Therefore dependent claims 8 and 18 are also non-statutory subject matter.

Dependent claims 9 and 19 further limit the abstract idea by generally linking the abstract idea to the field of use, where in the relevant venues in proximity to the REP include venues that are determined to be significant to potential purchasers and are located within a predetermined threshold distance to the REP and does not add significantly more to the abstract idea. Therefore dependent claims 9 and 19 are also non-statutory subject matter.

Dependent claim 20 further limit the abstract idea by introducing the limitation wherein the approval includes determining whether the desired loan amount is lower than the evaluation of the REP together with an estimated foreclosure cost. Generally linking the abstract idea to a generic computing environment capable of processing information does not integrate the abstract idea into a practical application and does not add significantly more to the abstract idea. Therefore dependent claim 20 is also non-statutory subject matter.

In conclusion, the claims are directed to the abstract idea of concepts performed in organizing certain methods of human activity (evaluating a property based on obtained information) it falls under the Certain Methods of Organizing Human Activity, such as  fundamental economic principles or practices, grouping of abstract ideas. Additionally the claims are directed to the abstract idea of concept performed in the human mind (evaluating a property based on obtained information) and therefore falls under the Mental Processes (including an observation, evaluation, judgment or opinion) grouping of abstract ideas. The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 9-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over by Gross (US 20160048934) in view of Sims et al. (US 20170308549).

Referring to claims 1, 10, and 11,

Gross, which is directed to a property scoring system and method discloses, discloses:

(Claim 1) A method for evaluating a real-estate property (REP) by a server, comprising: (Gross paragraph 4 disclosing the present invention relates to automated tools, methods and systems which permit scoring of properties according to different customizable criteria. )

(Claim 10) A non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to perform a process for evaluating a real-estate property (REP), the process comprising: ((Gross paragraph 4 disclosing the present invention relates to automated tools, methods and systems which permit scoring of properties according to different customizable criteria. Gross paragraph 600 disclosing it will also be apparent to those skilled in the art that the modules of the present invention, including those illustrated in the figures can be implemented using any one of many known programming languages suitable for creating applications that can run on large scale computing systems, including servers connected to a network (such as the Internet). The details of the specific implementation of the present invention will vary depending on the programming language(s) used to embody the above principles, and are not material to an understanding of the present invention. Furthermore, in some instances, a portion of the hardware and software will be contained locally to a member's computing system, which can include a portable machine or a computing machine at the users premises, such as a personal computer, a PDA, digital video recorder, receiver, etc. Gross paragraph 601 disclosing furthermore, while not explicitly shown or described herein, the details of the various software routines, executable code, etc., required to effectuate the functionality discussed above in such modules are not material to the present invention, and may be implemented in any number of ways known to those skilled in the art. Such code, routines, etc. may be stored in any number of forms of machine readable media.  )

(Claim 11) A system for evaluating a real-estate property (REP), comprising: a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to: (Gross paragraph 4 disclosing the present invention relates to automated tools, methods and systems which permit scoring of properties according to different customizable criteria. Gross paragraph 86 disclosing as seen herein, a property assessment server computing system 110 is preferably an online collection of computing machines and accompanying software modules suitable and configured particularly for performing the operations described below. Gross paragraph 600 disclosing the details of the specific implementation of the present invention will vary depending on the programming language(s) used to embody the above principles, and are not material to an understanding of the present invention. Furthermore, in some instances, a portion of the hardware and software will be contained locally to a member's computing system, which can include a portable machine or a computing machine at the users premises, such as a personal computer, a PDA, digital video recorder, receiver, etc. Gross paragraph 601 disclosing. Furthermore, while not explicitly shown or described herein, the details of the various software routines, executable code, etc., required to effectuate the functionality discussed above in such modules are not material to the present invention, and may be implemented in any number of ways known to those skilled in the art. Such code, routines, etc. may be stored in any number of forms of machine readable media.  )

receiving ((Claim 1), by a server,))  a location pointer associated with the REP; (Gross paragraph 142 disclosing the user can specify a location for the property in query box 360, in this case selected to be San Francisco, or some other geographical region (city, state, neighborhood, zip code, etc.) In addition the user can qualify whether the property in question is in fact for sale or not in box 361. Gross paragraph 153 disclosing the match is retrieved for the user within portion 385 of an interface of their mobile computing device. The user can be prompted to confirm that the match is correct by checking selection box 384. Gross paragraph 154 Again after confirming the identification of the target property the user can be prompted to see if they want to see more details (box 386) which would permit them to see the kinds of data discussed earlier for FIG. 3B. Gross paragraph 600 disclosing it will also be apparent to those skilled in the art that the modules of the present invention, including those illustrated in the figures can be implemented using any one of many known programming languages suitable for creating applications that can run on large scale computing systems, including servers connected to a network (such as the Internet)

extracting ((Claim 1), by a server,)) metadata associated with the REP from a web source; (Gross paragraph 86 Building Stock Data Collection system 113 can be any known provider of information (such as for example Google through Google Maps image data) about the properties being assessed, and may be accessed through an API in appropriate instances. At a minimum such entities provide real estate information (images, videos, etc.) sufficient to identify a property at a particular location and perform an assessment such as described below. In other instances the external databases 114 may contain further information concerning the property, such as owner/inhabitant identifications, gps coordinates, liens, taxes, deed recordings, sales transactions, valuations, trends, and other similar types of data maintained at governmental systems and/or conventional real estate sites such as Zillow, Trulia, Redfin, etc/ Gross paragraph 190 disclosing image and other property data 2710 may be incorporated from a third party source (such as Google's Streetview, Google Earth or Zillow) for convenience, and then integrated with a data interface/overlay within a first portion of a browser interface. Gross paragraph 211 Owner data for such structure can be accessed automatically and stored in a database 1656 as well, along with optional prior home improvement data (building permits), vendor historical purchase data, line of credit data where it is available, etc. Metadata tags for each structure are stored in a database 1654 as they are coded. Gross paragraph 600 disclosing it will also be apparent to those skilled in the art that the modules of the present invention, including those illustrated in the figures can be implemented using any one of many known programming languages suitable for creating applications that can run on large scale computing systems, including servers connected to a network (such as the Internet)

extracting ((Claim 1), by a server,)) at least one multimedia content element associated with the REP, the multimedia content including at least one image; (Gross paragraph 86 disclosing Building Stock Data Collection system 113 can be any known provider of information (such as for example Google through Google Maps image data) about the properties being assessed, and may be accessed through an API in appropriate instances. At a minimum such entities provide real estate information (images, videos, etc.) sufficient to identify a property at a particular location and perform an assessment such as described below. In other instances the external databases 114 may contain further information concerning the property, such as owner/inhabitant identifications, gps coordinates, liens, taxes, deed recordings, sales transactions, valuations, trends, and other similar types of data maintained at governmental systems and/or conventional real estate sites such as Zillow, Trulia, Redfin, etc. Gross paragraph 190 disclosing Image and other property data 2710 may be incorporated from a third party source (such as Google's Streetview, Google Earth or Zillow) for convenience, and then integrated with a data interface/overlay within a first portion of a browser interface. Gross paragraph 213 disclosing used by a classifier of the present invention for analyzing building structures in a target city. This process is used to capture and annotate data within an interface such as shown in FIGS. 10-13. It mirrors the process of FIG. 16 in many respects, and like reference numbers are intended to refer to like processes and structures. For example structures 1650, 1652 (image data), 1654 (metadata tags) and 1656 (owner data, profiles) are the same. Gross paragraph 289 disclosing these can be computed as shown in FIG. 26 by an automated process 2600 that generates scores for traffic (vehicle and pedestrian), views, noise, and temperature as parameters 2605, all of which can affect desirability for a site. Gross paragraph 347 disclosing FIG. 29H shows a laundry list of potential factors that are enabled by the present invention and which can be used as metadata to compute a curb appeal score. Each of these factors may be stored as part of a record 400 (FIG. 4). This figure is a depiction of a spreadsheet interface 2980 useable for configuring and customizing a CurbReport™ score for a set of properties. Gross paragraph 433 disclosing each of the identified stakeholders 3110 contributes different and unique content 3120 vis-a-vis a target property 3100, preferably in the form of short descriptors, or “tags” which may include text, images, or other multi-media content. By collecting different tags from different perspectives, a more comprehensive and thorough characterization can be made of the target property. These tags, along with other metadata, are preferably stored in a property record 400 as seen in FIG. 4, or part of a coding relational is database 1654 (FIG. 16) and other locations as needed by the routines described herein. Gross paragraph 600 disclosing it will also be apparent to those skilled in the art that the modules of the present invention, including those illustrated in the figures can be implemented using any one of many known programming languages suitable for creating applications that can run on large scale computing systems, including servers connected to a network (such as the Internet)

identifying ((Claim 1), by a server,)) a subdivision in which the REP is located based on an analysis of the metadata or the at least one multimedia content element; ( Gross paragraph 177  A structure may be ranked or rated for condition relative to peer structures in an immediate, specified target region. “Peer” structures may is include all structures, or a subset having the same architectural style, or a predetermined number of common features, etc. A “target region” may include a street, block, zip code, city, or any other desired benchmark.  Gross paragraph 190 disclosing Image and other property data 2710 may be incorporated from a third party source (such as Google's Streetview, Google Earth or Zillow) for convenience, and then integrated with a data interface/overlay within a first portion of a browser interface. Gross paragraph 600 disclosing it will also be apparent to those skilled in the art that the modules of the present invention, including those illustrated in the figures can be implemented using any one of many known programming languages suitable for creating applications that can run on large scale computing systems, including servers connected to a network (such as the Internet)

 and, determining ((Claim 1), by a server,)) an evaluation of the REP based on the metadata, the at least one multimedia content element, and the identified venues.  (Gross paragraph 86 disclosing Building Stock Data Collection system 113 can be any known provider of information (such as for example Google through Google Maps image data) about the properties being assessed, and may be accessed through an API in appropriate instances. At a minimum such entities provide real estate information (images, videos, etc.) sufficient to identify a property at a particular location and perform an assessment such as described below. In other instances the external databases 114 may contain further information concerning the property, such as owner/inhabitant identifications, gps coordinates, liens, taxes, deed recordings, sales transactions, valuations, trends, and other similar types of data maintained at governmental systems and/or conventional real estate sites such as Zillow, Trulia, Redfin, etc. Gross paragraph 190 disclosing image and other property data 2710 may be incorporated from a third party source (such as Google's Streetview, Google Earth or Zillow) for convenience, and then integrated with a data interface/overlay within a first portion of a browser interface. Gross paragraph 312 disclosing accordingly, not only is ambient noise energy measured, but preferably a source and origin for more granular understanding of a locale's sound characteristics. The individual sound sources can be rated and scored for each location on a street section, thereby creating an overall rating for each property at step 2640. Gross paragraph 336 disclosing in other words, embodiments of the invention can retrieve and process prior sales and listings; it can then compare the Homescore™ or nominal curb appeal scores of such prior sales or existing listings to the building profile of the target property to determine a more accurate estimate of FMV (fair market value). Gross paragraph 347 disclosing FIG. 29H shows a laundry list of potential factors that are enabled by the present invention and which can be used as metadata to compute a curb appeal score. Each of these factors may be stored as part of a record 400 (FIG. 4). Gross paragraph 600 disclosing it will also be apparent to those skilled in the art that the modules of the present invention, including those illustrated in the figures can be implemented using any one of many known programming languages suitable for creating applications that can run on large scale computing systems, including servers connected to a network (such as the Internet)

Gross does not disclose identifying ((Claim 1), by a server,)) relevant venues located in proximity to the REP based on the at least one image of the at least one multimedia content element; 

However Sims, which is directed to a GIS system and method for searching land parcels, 

identifying ((Claim 1), by a server,)) relevant venues located in proximity to the REP based on the at least one image of the at least one multimedia content element; (Sims abstract teaching : a computer system configured to: access geographical information system (GIS) data, including land-parcel data representing land-parcel coordinates that define a plurality of land parcels, and publicly accessible destination data representing coordinates of publicly accessible destinations, and/or publicly accessible region data representing one or more regions with associated features, and process the GIS data to generate processed GIS data representing attributes of each land parcel associated with: distances between each land parcel and the publicly accessible destinations; and/or features of the regions that overlap with the land-parcel coordinates; and at least one server configured to: receive request data representing query criteria for selecting ones of the land parcels; filter the processed GIS data to select ones of the land parcels with distances and/or features matching the query criteria; and generate response data representing the selected ones of the land parcels. Sims paragraph 106 the user device 110 includes a client in a web browser 230 that provides a user interface 232 to the user. The web browser 230 receives user-input data from the user interface 232 to define the data queries that the web browser 230 sends to the tile proxy module 222. The web browser 230 communicates with the web server module 224 to send and receive data according to web protocols, including HTTPS and AJAX (Asynchronous JavaScript and XML), which allow web pages to updated data without reloading the entire page. This allows our users through the interface 232 to change sliders to update data queries, submit the queries to the tile proxy module 222, and then update the map when the new data tiles are ready. Sims paragraph 107 teaching the query results from the GIS server module 220, received by the tile proxy module 222, may be returned as text results, numerical values and map tiles. The map tiles may be generated on the fly by the GIS server 106 after processing the data query. The map tiles show the locations of parcels of land that fit the criteria selected in the data queries. The bitmap images are overlaid on the base map. Each map tile is a square bitmap graphic displayed in a grid arrangement to show a map: the standard is to use 256×256 pixel images. The map may be generated by the web browser 230 using public map data accessed from public base map layers 234 in the map provider 114. The base map layers 234, e.g., from Google Maps, include a plurality of map tiles, and various selectable layers (retrieved in query results from the GIS server 106, and generated using the layers data 214) are also in the form of map tiles, with transparency where there is no data to display so that the base map tiles are displayed. The text results and map tiles are processed by the web browser 230 to display them in the user interface 232 on a map. The public map base layers 234 may include satellite images, or street maps, selectable by the user interface 232, which are on the bottom layer of the map displayed, and available from commercial and open-source providers, e.g., Google map servers, Bing map servers, and Nokia map servers. Sims paragraph 160 teaching as shown in FIGS. 8A and 8B, the user interface (UI) 232 includes a map display 802 showing the land parcels as polygons on map tiles, and relevant map features, including open spaces, public transport stops, public facilities, and roads. Sims paragraph 161 teaching the UI 232 includes a plurality of user controls 804 that receive input from a user, and that generate data for the web browser 230 to generate the data queries. As shown in FIG. 8A, the controls 804 include location controls that can receive a street address (as text), a suburb identifier (as text), or a local Government authority (as text). These values are used to generate data queries to select only land parcels, represented in the GIS server database 218, with values corresponding to these control values, and the selected land parcels correspond to the land parcels displayed in the map display 802. Sims paragraph 162 the controls 804 include accessibility controls, which can define a range of values, which may be based on a lower numerical limit and an upper numerical limit, for the following: the access rating, the train distance, the tram distance, the bus distance, the activity centre distance, school distance, the business district distance and the open space distance; lot size; the average land slope; and the allowable building height. These numerical or value-based controls can include graphical sliders showing a range of values represented by a line, with markers that can be moved through interaction with the user interface 232 to define the lower and upper limit for the values (and thus a range of acceptable values for the data queries).)

One of ordinary skill in the art would have been motivated to combine the invention disclosed in Gross and Sims as Sims develops on the manner of identifying properties of interest to an end user. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Gross and Sims to incorporate identifying ((Claim 1), by a server,)) relevant venues located in proximity to the REP based on the at least one image of the at least one multimedia content element with the motivation of enabling users to see what features of interest (such as public facilities or activity centres) are within a defined distance of a property of interest and to display such features of interest to the user that actually meet the defined distance threshold. (Sims paragraphs 161 and 162)

Referring to claims 2 and 12, 

Gross further discloses wherein the metadata includes at least one of: parameters associated with previous transactions made with respect to one or more second properties in proximity to the REP according to a predetermined threshold and parameters associated with previous transactions made with respect to the REP.  (Gross paragraph 154 disclosing as further refinements the user can be provided with additional filtering options such as noted above (box 366) if they want to constrain the search result list further by building characteristic/element, property features, distance from the target property/user's location, etc. Gross paragraph 336 disclosing in other words, embodiments of the invention can retrieve and process prior sales and listings; it can then compare the Homescore™ or nominal curb appeal scores of such prior sales or existing listings to the building profile of the target property to determine a more accurate estimate of FMV (fair market value). Gross paragraph 341 disclosing accordingly, any number of variables made possible by the present teachings can be incorporated into a user customizable “definition” of what makes a house attractive. In addition to the data enabled by the present invention, other mobile data (passerby ratings), existing/prior listings/sales data, general public data (#bedrooms, #bathrooms, age, #square feet, lot size, etc) can be included in a curb appeal score.

Referring to claims 3 and 13,

Gross further discloses determining at least one parameter based on the at least one multimedia content element.  (Gross paragraph 190 disclosing image and other property data 2710 may be incorporated from a third party source (such as Google's Streetview, Google Earth or Zillow) for convenience, and then integrated with a data interface/overlay within a first portion of a browser interface.  Gross paragraphs 301-311 disclosing that noise sources may be identified based on classifying sound data and correlating it to map locations. Such sources can include planes, crowd noise (nearby or distant attending sporting events) , local public events (parks, sports, concerts) and commercial related such as (car wash, fuel stations, drive-through). Gross paragraph 312 disclosing accordingly, not only is ambient noise energy measured, but preferably a source and origin for more granular understanding of a locale's sound characteristics. The individual sound sources can be rated and scored for each location on a street section, thereby creating an overall rating for each property at step 2640. Each location may also be “tagged” with the above labels to signify presence of one or more of such parameters, including a sound amplitude.)

Referring to claims 4 and 14,

Gross further discloses wherein each determined parameter is assigned with a virtual value indicating an importance of the respective parameter to the evaluation of the REP.  (Gross 321 disclosing as seen in FIG. 28A, selected features of each structure (facade type, condition; window condition, landscape condition, presence of trees, solar, overall condition, etc.) are incorporated into an algorithm that considers each feature, weights it according to a target market, and calculates an overall score on any predetermined scale within a graphical report 2800. For example, a structure may be rated on N different features using a scale of 0-1000, or some other useful range. Each feature may be weighted in accordance with a target application and target market. Gross paragraph 323 disclosing because the cost of goods and services may vary dramatically by region (lawns may be more is expensive to grow and maintain in Southern California than Seattle), it is expected that the weighting factor of each feature could be adjusted by state, city, zip code or some other desired geographic area. Gross paragraph 324 disclosing each individual feature is similarly rated and assessed to derive a total raw score. Finally, a weighting factor is applied to each score element to derive a final score for each feature. The inclusion of this separate parameter for determining the home score allows again for customized and tailored scoring for each jurisdiction, based on the cost of materials and labor for such element. Gross paragraph 340 disclosing the presence of elements (fenced yard, solar, chimney, etc.) can also be considered. It will be understood again that other types of features/factors can be captured, along with different visual or textual techniques for capturing a weighting factor. An algorithm to implement such interface therefore need only construct the data capture elements shown in 2950 based on the parameters used in the curb report. The data capture sliders, buttons, etc., directly influence the composition and weight of features used for the curb score calculation as shown in FIG. 29H. See also Gross paragraphs 347 and 350-353.)

Referring to claim 8,

Gross further discloses wherein the evaluation of the REP is further based on the identified subdivision in which the REP is located. (Gross paragraph 177 A structure may be ranked or rated for condition relative to peer structures in an immediate, specified target region. “Peer” structures may is include all structures, or a subset having the same architectural style, or a predetermined number of common features, etc. A “target region” may include a street, block, zip code, city, or any other desired benchmark. Gross paragraph 181 disclosing FIG. 10 shows a typical city sized block in a residential neighborhood which can be assessed and targeted with better marketing materials in accordance with embodiments of the present teachings. The individual buildings and lots have been identified with unique numbers in this block to make it easier to understand the present discussion. It will be understood that the residential and commercial housing stock of any particular city, town, etc., can be divided in this fashion by the computing system of FIG. 1 using a number of automated procedures based on computer records, address data, etc. and/or using some other convenient scheme for purposes of achieving the objectives set forth herein. Gross paragraph 182 Furthermore it will be apparent that the size of the block can be adjusted as needed or desired for any particular assessment, advertising campaign or group offer.  Gross paragraph 190 disclosing Image and other property data 2710 may be incorporated from a third party source (such as Google's Streetview, Google Earth or Zillow) for convenience, and then integrated with a data interface/overlay within a first portion of a browser interface.) 

Referring to claims 9 and 19,

Gross further discloses wherein the relevant venues in proximity to the REP include venues that are determined to be significant to potential purchasers and are located within a predetermined threshold distance to the REP. (Gross paragraph 85 disclosing the terms “property” or “real estate” used herein are is intended broadly to denote the entirety of a property opportunity present at a particular site, including any building structures, fencing, walls, landscaping, foliage, trees, public sidewalk features, vehicles, appurtenant structures, etc., the owners/inhabitants, and neighborhood related factors as well such as crime rates, schools, access/convenience to shopping, demographics, economics, and other factors known in the art. Gross paragraph 154 disclosing as further refinements the user can be provided with additional filtering options such as noted above (box 366) if they want to constrain the search result list further by building characteristic/element, property features, distance from the target property/user's location, etc.)

Claims 5-7, and 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over of Gross (US 20160048934) in view of Sims et al. (US 20170308549) and Cole (US 20020099650).

Referring to claims 5 and 15,

Gross in view of Sims does not disclose receiving at least one loan request for purchase of the REP, wherein the request includes at least one desired loan amount.

However Cole, which is directed to the automated decision-making in financial lending processes, where real properties are used as collateral, teaches

receiving at least one loan request for purchase of the REP, wherein the request includes at least one desired loan amount (Cole paragraph 21 teaching if the result of the validation and valuation is reasonable, as compared to a requested loan amount of the application, the application can be approved and then other required steps for finalizing the application may be applied as in the step 100. Cole paragraph 32 teaching for every transaction, firstly the loan application is input to the system where the necessary data fields are filled with information provided in the application as shown in the step 62 of FIG. 2 and in FIG. 3a. The information includes the address of the collateral real property 62 a, the loan type 62 b (for example, purchase, transfer, refinance, collateral, or the like), a declared property value or a purchase price of the property 62 c, a requested loan amount 62 d.)

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the invention disclosed in Gross and Cole as Gross develops on the information that may be used in the valuation of a property that is used in the analysis of the determination of whether to approve a loan request as taught in Cole.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Gross in view of Sims and Cole to incorporate receiving at least one loan request for purchase of the REP, wherein the request includes at least one desired loan amount with the motivation of incorporating necessary information in a loan request for analysis to determine whether to approve the loan request. (Cole paragraphs 22 and 32)

Referring to claims 6 and 16,

Cole further teaches determining in real-time an approval of a desired loan request based on the determined evaluation of the REP and the at least one loan request. (Cole paragraph 7 teaching (a) inputting the loan application into the computer system, the loan application containing the address of the real property, (b) providing the address of the property to an automated valuation model (AVM) system, the AVM system being capable of producing and returning valuation data for a real property in response to the provision of the address thereof, (c) receiving valuation data for the corresponding property from the AVM system, (d) determining a LoanCap for the corresponding property by applying a predetermined lending policy to the valuation data and information provided in the loan application, the lending policy having been pre-set in the computer system, and (e) comparing a requested loan amount in the loan application to the LoanCap, wherein, when the requested loan amount is within the LoanCap, the loan application can be approved, and (f) wherein, after the step (a), the steps (b) to (e) are carried out automatically in the computer system. See also Cole paragraph 9. Cole paragraph 21 if the result of the validation and valuation is reasonable, as compared to a requested loan amount of the application, the application can be approved and then other required steps for finalizing the application may be applied as in the step 100. Then, as shown in the step 68 of FIG. 2 and the system of FIG. 6, if the requested loan amount is within the loan cap, the loan application is approved, as for example a simple Yes or No response. )

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Gross in view of Sims and Cole to incorporate determining in real-time an approval of a desired loan request based on the determined evaluation of the REP and the at least one loan request with the motivation of informing a user immediately whether the requested loan request is approved based on analysis of the valuation of the property and loan application. (Cole paragraph 22)

Referring to claims 7 and 17, 
Cole further teaches wherein the approval includes determining whether the desired loan amount is lower than the evaluation of the REP.  (Cole paragraph 7 teaching (a) inputting the loan application into the computer system, the loan application containing the address of the real property, (b) providing the address of the property to an automated valuation model (AVM) system, the AVM system being capable of producing and returning valuation data for a real property in response to the provision of the address thereof, (c) receiving valuation data for the corresponding property from the AVM system, (d) determining a LoanCap for the corresponding property by applying a predetermined lending policy to the valuation data and information provided in the loan application, the lending policy having been pre-set in the computer system, and (e) comparing a requested loan amount in the loan application to the LoanCap, wherein, when the requested loan amount is within the LoanCap, the loan application can be approved, and (f) wherein, after the step (a), the steps (b) to (e) are carried out automatically in the computer system. See also Cole paragraph 9. Cole paragraph 21 teaching if the result of the validation and valuation is reasonable, as compared to a requested loan amount of the application, the application can be approved and then other required steps for finalizing the application may be applied as in the step 100. Then, as shown in the step 68 of FIG. 2 and the system of FIG. 6, if the requested loan amount is within the loan cap, the loan application is approved, as for example a simple Yes or No response. Cole paragraph 42 teaching In addition to substantiating the property value, the method also provides control over the amount of the loan, which can be made relative to the property value. Cole paragraph 43 teaching in the next step 66 of FIG. 2, therefore, a LoanCap is determined for the corresponding collateral property by applying a set of pre-set parameters to the valuation data and information provided by the AVM system and the loan application respectively. The pre-set parameters present and reflect predetermined lending policies of the lender, for example approved by the risk management. The “LoanCap” means the maximum loan amount that can be approved for a specific collateral presented by a loan applicant or a borrower. Cole paragraph 44 teaching then, as shown in the step 68 of FIG. 2 and the system of FIG. 6, if the requested loan amount is within the loan cap, the loan application is approved, as for example a simple Yes or No response. Cole paragraph 80 teaching the loan-to-value percentage (LTV%) for any loan application is fundamental to reaching any lending decision, and risk management has traditionally used LTV% limits as policy to control exposure to risk. Cole paragraph 81 depending on the lenders and the loan applications, there is a maximum allowable LTV% for each transaction, as controlled by risk. For example, the LTV ratio for refinances could be restricted to be no more than 75%. However, specifically for a certain geographic area, this requirement may be tightened to cap the LTV to only 65%. Cole paragraph 113 teaching accordingly, the example loan application will be approved because the requested loan amount $125,000 is within the LoanCap $125,250, unless the following worst-case scenario is required to be considered.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Gross in view of Sims and Cole to incorporate wherein the approval includes determining whether the desired loan amount is lower that the evaluation of the REP with the motivation of determining whether the LTV is acceptable based on the analysis of the loan amount and the valuation of the property as the LTV is fundamental in making a lending decision. (Cole paragraphs 80-81)

Referring to claim 18,

Gross further discloses wherein the evaluation of the REP is further based on the identified subdivision in which the REP is located. (Gross paragraph 177 A structure may be ranked or rated for condition relative to peer structures in an immediate, specified target region. “Peer” structures may is include all structures, or a subset having the same architectural style, or a predetermined number of common features, etc. A “target region” may include a street, block, zip code, city, or any other desired benchmark. Gross paragraph 181 disclosing FIG. 10 shows a typical city sized block in a residential neighborhood which can be assessed and targeted with better marketing materials in accordance with embodiments of the present teachings. The individual buildings and lots have been identified with unique numbers in this block to make it easier to understand the present discussion. It will be understood that the residential and commercial housing stock of any particular city, town, etc., can be divided in this fashion by the computing system of FIG. 1 using a number of automated procedures based on computer records, address data, etc. and/or using some other convenient scheme for purposes of achieving the objectives set forth herein. Gross paragraph 182 Furthermore it will be apparent that the size of the block can be adjusted as needed or desired for any particular assessment, advertising campaign or group offer.  Gross paragraph 190 disclosing Image and other property data 2710 may be incorporated from a third party source (such as Google's Streetview, Google Earth or Zillow) for convenience, and then integrated with a data interface/overlay within a first portion of a browser interface.) 

Referring to claim 20,

Cole further teaches wherein the approval includes determining whether the desired loan amount is lower than the evaluation of the REP together with an estimated total foreclosure cost. (Cole paragraph 7 teaching (a) inputting the loan application into the computer system, the loan application containing the address of the real property, (b) providing the address of the property to an automated valuation model (AVM) system, the AVM system being capable of producing and returning valuation data for a real property in response to the provision of the address thereof, (c) receiving valuation data for the corresponding property from the AVM system, (d) determining a LoanCap for the corresponding property by applying a predetermined lending policy to the valuation data and information provided in the loan application, the lending policy having been pre-set in the computer system, and (e) comparing a requested loan amount in the loan application to the LoanCap, wherein, when the requested loan amount is within the LoanCap, the loan application can be approved, and (f) wherein, after the step (a), the steps (b) to (e) are carried out automatically in the computer system. See also Cole paragraph 9. Cole paragraph 21 if the result of the validation and valuation is reasonable, as compared to a requested loan amount of the application, the application can be approved and then other required steps for finalizing the application may be applied as in the step 100. Then, as shown in the step 68 of FIG. 2 and the system of FIG. 6, if the requested loan amount is within the loan cap, the loan application is approved, as for example a simple Yes or No response.  Cole paragraph 115 teaching the AVM system provides a range of value for a collateral property. The method of the invention provides a significant extra level of safety by considering a worst-case scenario. In effect, the question is posed: “In the unlikely event of the default of this particular loan, and this property must be foreclosed on, what potential exposure does the lending institution have assuming a worst case, and is that acceptable?” Cole paragraph 117 teaching in the example case, the AVM has calculated a reasonable price range for a property as $130,000 to $171,000. The declared property value of $167,000 is within the value range, and thus can be substantiated. This step effectively asks the question: “If anything goes wrong, and we have a default on this property, what risk are we taking if the property was really only worth $130,000?” The method does this by estimating the potential for net loss, allowing for parameters supplied by risk. A final parameter allows risk to cap the amount of exposure to an acceptable level. Cole paragraph 118 teaching in this situation, the estimate of the costs associated with realization can be split into the following three separate components: 1. a cost based on the value of the property, 2. a cost based on the requested loan amount, and 3. a fixed cost. Cole paragraphs 119-124 teaching in this worst-case scenario, the method assumes the AVM's Low Value Limit as a reasonable estimate of the value of the property which would be available on realization. In the example case, the realization costs can be so estimated as: A cost based on the property value: 6% of $130,000 (Low Value Limit) to cover real estate commission=$7,800; Cole paragraph 121 teaching a cost based on the requested loan amount: 1.045 of $125,000 to cover principle of the loan plus forgone interest=$130,625. Cole paragraph 122 teaching a fixed cost: $2,000 to cover fixed costs such as legal and other expenses. Cole paragraph 123 teaching the total realization required would be estimated at $(130,625+7,800+2,000)=$140,425. Therefore, the potential net loss would be $(140,425−130,000)=$10,425, assuming that the property could only be sold for $130,000. Cole paragraph 124 teaching this may be acceptable, or it may not it's a risk management decision to make. The method provides risk management a parameter that sets the limit to this net potential loss that is deemed acceptable. Cole paragraphs 125-127 teaching again, as an example, let it be assumed that risk management limits the potential net loss to $7,500. (In actual practice, this would be typical). This decision would limit the loan amount that would be permitted on this property (the LoanCap) to be: ($130,000+$7,500−($130,000 * 6%)−$2,000)/1.045=$122,200. Again, in most cases there is little to no potential for net loss. However, in neighborhoods with inconsistent sale values, or with high market shifts, there will be an inherent range of value for each property estimate due to the statistical results on the market data. This decision model provides management control to limit the amount of potential downside risk to an acceptable level. Cole paragraphs 129-132 teaching Step 66 e; Determination of Final LoanCap. The final LoanCap is the lesser of the following;1. The Property ValueCap multiplied by the final LTVCap to set an primary LoanCap. In the sample case, this works out to ($167,000 * 75%)=$125,250; 2. The Worst Case LoanCap, determined by considering the worst case scenario, or $122,200. Cole paragraph 134 teaching therefore, in the example case, the final LoanCap is $122,200.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Gross in view of Sims and Cole to incorporate herein the approval includes determining whether the desired loan amount is lower than the evaluation of the REP together with an estimated total foreclosure cost with the motivation of informing a user immediately whether the requested loan request is approved based on analysis of the valuation of the property and loan application and to further incorporate an analysis of the potential foreclosure costs in the determination of the maximum amount the loan can be for the property of interest. (Cole paragraphs 22, 115, and 128)

Response to Arguments

	The examiner has fully considered Applicant’s remarks filed November 18, 2021.

With regards to Applicant’s amendments and arguments, on page 6 of the Remarks, regarding the previously applied 112 (b) rejection for claim 10 the examiner finds Applicant’s amendment persuasive and therefore has withdrawn the rejection. 

With regards to Applicant’s amendments and arguments, on page 7-11 of the Remarks, regarding the 101 rejection the examiner finds unpersuasive. Applicant first argues that the invention cannot be characterized as an abstract idea as the invention is a new and not an existing process under Step 2A prong 2 as illustrated in the art rejection argument presented by Applicant. The examiner respectfully disagrees the examiner cites MPEP 2106.05 that states “As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101  inventive concept is thus distinct from demonstrating § 102  novelty.")
 
Applicant proceeds to assert that the claims are directed to a particular and specific new way of having a computer arrive at a valuation of a real-estate property as the invention only recites a particular way that “identifies relevant venues located in proximity to the REP based on the at least one image of at least one obtained multimedia content element, identifies a subdivision in which the REP is located, and then determines an evaluation of the REP based on the metadata, the at least one multimedia content element, and the identified venues” and therefore the claims do not preempt anything nor do they fall within any of the three main categories of the abstract idea. The examiner respectfully disagrees, with respect to the particular claim limitations that applicant provides for, these limitations are recited at a high-level of generality and are informing a reader to merely apply the abstract idea in a generic computing environment that is capable of processing information as discussed in Step 2A-Prong 2 of the 101 rejection. Regarding, Applicant’s argument that the claims do not preempt anything, the examiner cites MPEP 2106.04 that states “[w]hile preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test referred to by the Office as Steps 2A and 2B). Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1150, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379, 115 USPQ2d 1152, 1158 (Fed. Cir. 2015). It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible.”

Applicant next asserts since the examiner did not rely on judicial notice to reject the claims, the claims therefore cannot be practically be performed in the human mind and therefore  are eligible and indicative that the method is not an existing process. The examiner respectfully disagrees the examiner cites MPEP 2144.03 that states “[i]n certain circumstances where appropriate, an examiner may take official notice of facts not in the record or rely on "common knowledge" in making a rejection, however such rejections should be judiciously applied.”  The examiner additionally notes that MPEP 2144.03 (A) states “[I]t is always preferable, when reasonably possible, for the examiner to cite a prior art reference rather than rely on official notice.” The examiner identified prior art deemed applicable and therefore did not need to rely on official notice to reject the claims. The examiner additionally notes, as stated above that whether or not the method is an existing process is not indicative of whether a claim is in fact patent eligible. 

Applicant additionally asserts, as while some of the steps can be performed by a person, when the claim is taken as a whole is integrated into a practical application. The examiner respectfully disagrees, it is unclear what steps applicant is asserting that integrate the claim into a practical application and therefore interprets that Applicant is referencing the claim limitations previously asserted, which the examiner addressed above as being recited at a high-level of generality and are informing a reader to merely apply the abstract idea in a generic computing environment that is capable of processing information as discussed in Step 2A-Prong 2 of the 101 rejection.

Applicants also asserts claim 8 is directed to patentable eligible subject matter as the evaluation of the REP is further based on the identified subdivision in which the REP is located. The examiner respectfully disagrees, the limitation is generally linking the field of use to a particular type of target region, in the present case an identified subdivision, for which the evaluation is to be performed of a property and does not add significantly more to the claims.  

Applicant asserts that the claims are directed to functions that a computers alone perform. The examiner respectfully disagrees the examiner notes that the mere invocation of generic computing components server to perform the various steps for evaluating a property are merely informing a reader to apply the abstract idea in a generic computing environment capable of transmitting and processing information.

Applicant next asserts that there is no fundamental economic principles or practices in the claims as the independent claims do not involve relationships among multiple parties. The examiner respectfully disagrees as the valuation of a property, which the examiner determined is a fundamental economic principle or practice, can be performed by a singular party, for example an appraiser. The examiner also notes to support the notion that fundamental economic  principles or practices, commercial legal interactions, managing personal behavior or relationships between people can in fact be unilateral, citing MPEP 2106.04(a)(2)(II) that states regarding sub-groupings of certain methods of organizing human activity “[f]inally, the sub-groupings encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping. It is noted that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping.”

Applicant then cites McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299 (Fed. Cir. 2016), Thales Visionix Inc. v. United States, 850 F.3d 1343, 1349 (Fed. Cir. 2017), Recognicorp, LLC v. Nintendo Co., 855 F.3d 1322, 1326 (Fed. Cir. 2017). The examiner first notes Applicant’s citation of McRO, Inc. , 837 F.3d 1299 is a direct quote from Thales Visionix Inc.  850 F.3d 1343 at 1347 and is not located in McRO. Applicant’s citations of Thales and Recognicorp are regarding 1) articulating the claims with enough specificity to ensure the step 1 inquiry is meaningful, 2) whether the claim as a whole is directed to a patent ineligible concept, and 3) that step 1 of  Alice is satisfied when the claims are directed to a specific implementation of a solution to a problem in the software art. 

Regarding 1), the examiner identified the abstract idea as the valuation of a property, which the examiner classified as being a mental process and a certain method of organizing human activity, in particular fundamental economic practices or principles. Regarding 2) the examiner notes how the receipt of the location pointer regarding a property is obtained to perform an analysis of the property to determine a valuation of the property in question. The particular processing steps are recited at a high-level of generality such that the claims subsequent to receipt of the location for which the valuation is performed, performs processing steps to gather information regarding the property (i.e. metadata, at least one multimedia content elements, venues determined to be within proximity of the property) in addition to identifying the particular subdivision the property is located, and subsequently use the metadata, at least one multimedia content elements, and identified proximate venues to generate the valuation. The claim as a whole is directed to valuating a property based on gathered information regarding the property.  

Regarding 3) Applicant additionally asserts that “it should be recognized that computers have been generally and historically bad at developing valuations. The instant claims improve on the prior art methods to make the computer better a[t] performing valuations and so they are directed to a specific implementation of a solution to a problem in the software arts”. It is unclear to the examiner what aspect the invention is improving on in the valuation process that applicant is referencing or how the invention results in an improvement to the overall field of property valuations given the high-level of generality the steps regarding the gathering of the information regarding the property are currently recited at or whether the steps regarding the gathering the information regarding the property were not previously possible and therefore result in an improvement to the functioning of a computer. 

Applicant then asserts that the claims are not so result-based that they amount to patenting a patent-ineligible concept such that the claims are indeed patent eligible as in Interval Licensing v. AOL, Appeal no. 2016-2502, -05, -06, -07 (Fed. Cir., July 20, 2018). The examiner notes that the portions cited by Applicant appear to relate to (page 5) what the specification defines for several terms in the claims, how the coordination of display is performed in the specification, (page 6) the claim under review, and (page 7) what functions the instructions in the claim are related to and discussion regarding how the claimed instructions are described as routine and conventional. Applicant does not detail what aspects of the claims are in fact non result-based as there are no particulars regarding the gathering steps such that they would result in significantly more, result in an improvement to the functioning of a computer, or otherwise not merely inform a reader to merely apply the abstract idea in a generic computing environment capable of transmitting and processing information. 

Applicant also asserts that the examiner concludes by removing all the elements that make the claim clearly not abstract, which is improper and fundamentally unfair. The examiner respectfully disagrees as the examiner is characterizing what the claims as a whole is in the conclusion, as the elements Applicant references were analyzed in Step 2A Step 2 of the analysis as previously discussed. 

Applicant then asserts that under step 2 of the Alice test that the claims are directed to an inventive concept because they are directed to a specific application of a technology in the market place. It is unclear to the examiner what the specific application of a technology is in the market place is. 

Applicant then asserts that the examiner failed to meet its burden as the examiner did not apply Berkheimer analysis. The examiner respectfully disagrees as the examiner did not view the additional claim elements as well-known, routine, or conventional activity (which would necessitate Berkheimer analysis) but as mere instructions to apply the abstract idea in a generic computing environment as discussed in Step 2A- Prong 2 of the analysis. 

Applicant then asserts that the Office Action does not allow the additional elements to provide for significantly more than the judicial exception as the Office Action includes the entirety of the claim in the judicial exception. The examiner respectfully disagrees. The examiner first cites MPEP 2106.04(d) that states: “Although most of these considerations overlap (i.e., they are evaluated in both Step 2A Prong Two and Step 2B), Step 2A specifically excludes consideration of whether the additional elements represent well-understood, routine, conventional activity.” With respect to the present set of claims the examiner identified the additional elements as merely informing a reader to merely apply the abstract idea in a generic computing environment in the Step 2A Prong 2 analysis, and which the examiner then reiterates under step 2B and determined that they additional elements do not provide for significantly more than the judicial exception.  

Applicant then asserts “that the Office Action looks at individual words of the claim in isolation to see if they provide the required ‘more’. However doing so is improper. Rather, the last three elements of the claim are significantly more. Thus, the claimed improvements to the technical field are significant and are meaningful beyond generally linking the use of an abstract idea to a particular technological environment; both of which are suggested as qualifying as “significantly more” than an abstract idea by the updated Guidance” The examiner respectfully disagrees, Applicant does not discuss what these individuals words of the claim in isolation are that they reference; however, with respect to the last three elements, the examiner is interpreting Applicant is referencing the last three limitations. The examiner using claim 1 as exemplary provides for the last three limitations that are “identifying, by a server, relevant venues located in proximity to the REP based on the at least one image of the at least one multimedia content element; identifying, by a server, a subdivision in which the REP is located based on an analysis of the metadata or the at least one multimedia content element; and, determining, by a server, an evaluation of the REP based on the metadata, the at least one multimedia content element, and the identified venues.” Applicant does not articulate what aspect of these limitations add significantly more to the claims or what claimed improvements to the technical field are significant. The examiner as stated prior and in the Step 2A Prong 2 analysis views this limitations as merely informing a reader to merely apply the abstract idea in a generic computing environment that is capable of processing information. 
Therefore for the foregoing reasons the examiner has maintained the 101 rejection. 

With regards to Applicant’s amendments and arguments, on page 11-14 of the Remarks, regarding the art rejections the examiner finds unpersuasive and therefore has maintained the art rejections. Applicant’s arguments are directed to 1) Gross fails to disclose the amended claim limitation, referencing claim 1 as exemplary, “identifying, by a server, relevant venues located in proximity to the REP based on the at least one image of the at least one multimedia content element and 2) the regions discussed in Gross fails to actually correspond or actually suggests a subdivision. Regarding 1) this argument is rendered moot in view of the newly cited reference of Sims. 

Regarding 2) the examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., regarding a subdivision as discussed in paragraph 47) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Additionally the claims are interpreted under their broadest reasonable interpretation, where the subdivision serves as location encompassing a property of interest where the cited reference Gross discusses a variety of target regions, such as a street, block, zip code, city in addition to any other desired benchmark for use in the analysis for evaluating a property. Therefore the examiner has maintained the art rejections.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

McCauley et al. (US Patent No. 5,930,775) – directed to real estate loans based on loan data including personal data relating to a borrower, financial information relating to the borrower's financial position, and loan conditions including a loan term and information on the corresponding real estate, related to a real estate loan

	Gordon et al. (US Patent No. 7,693,764) – directed to processing financial information, to provide an indication that a mortgage loan is likely to involve property value fraud. 

Shao et al. (US Patent No. 8,024,349) – directed to intelligently searching for commercial or residential real estate properties.

Tatang et al. (US Patent No. 10,055,788) – directed to calculating a housing volatility index.

Parker et al. (US 20080059889) – directed to a geographic overlay system that includes a geographic-based information system, a mapping system interface to communicate with a mapping system and a database system including National Census geographic boundaries and data files. 

Raymond et al. (US 20140358943) – directed to determining suitability and/or desirability of a prospective residence for a user.

Gavrill et al. (US 20160292752) – directed to assessing quality of a location with respect to its proximity to amenities. 

Meadow et al. (US 20170094165) – directed to generating video drive-by data corresponding to a selected geographic location. The video drive-by data provides a street level view of a neighborhood surrounding the selected geographic location, and can be further combined with other data sources in a variety of applications. 

Poll et al. (US 20170186116) – directed to monitoring, measuring and reporting of post-closing processes in real estate purchase and sale transactions and review, approval and delivery of title insurance policies to insured purchasers of real estate, their title insurance agency, title insurance underwriter and mortgagee.

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)270-5523. The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.M./
Examiner, Art Unit 3689
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689